Citation Nr: 0313011
Decision Date: 07/11/03	Archive Date: 10/02/03

DOCKET NO. 02-01 576               DATE JUL 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 10 percent for
history of a severe sprain with hairline fracture of the right
ankle.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to November
1979.

This appeal to the Board of Veterans' Appeals (Board) arises from
September 2000 and June 2001 rating decisions by the Detroit,
Michigan, Regional Office (RO) of the Department of Veterans
Affairs (VA).

A November 2002 Board decision denied an initial evaluation in
excess of 10 percent for a right clavicle fracture.

The issue of entitlement to an initial evaluation in excess of 10
percent for history of a severe sprain with hairline fracture of
the right ankle will be addressed in the remand portion of this
decision.

FINDING OF FACT

Bilateral hearing loss has been shown to be causally related to the
veteran's military service.

CONCLUSION OF LAW

Bilateral hearing loss was incurred in the veteran's active
military service. 38 U.S.C.A. 1131, 5103, 5103A, 5107 (West 2002);
38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to the
veteran by the Board proceeding at this time (on the issue of
entitlement to service connection for bilateral hearing loss)
without reviewing the notice/development provisions of the

- 2 -

Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. 5103,
5103A; 38 C.F.R. 3.102, 3.159.

Service connection will be granted if it is shown that the veteran
suffers from disability resulting from an injury suffered or
disease contracted in line of duty, or for aggravation of a
preexisting injury suffered or disease contracted in line of duty,
in active military service. 38 U.S.C.A. 1131; 38 C.F.R. 3.303.
Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

At a February 2003 VA audiological examination, it was noted that
the veteran had complained of hearing problems since being exposed
to loud noise while serving around tanks and heavy machinery during
service. The examination reflects that the veteran suffered from
bilateral, high frequency sensorineural hearing loss. The February
2003 VA examiner noted that it was "as likely as not" that the
veteran's hearing loss was related to his military service.

After a careful review of the evidence, the Board finds that a
grant of service connection for bilateral hearing loss is
warranted. The veteran has indicated that he was exposed to loud
noise during service, and the evidence of record clearly indicates
that the veteran served in an Armor unit during service. A
comparison of the veteran's service entrance and separation
physicals clearly reveals that the veteran's hearing did worsen
during service. The February 2003 VA examiner's uncontroverted
opinion (based on an examination of the veteran and a review of the
claims file) has linked the veteran's hearing loss to service. The
Board notes that the veteran was granted service connection for
tinnitus (in June 2001) on essentially the same facts as this case.
In short, service connection for bilateral hearing loss is
warranted. 

ORDER

Service connection for bilateral hearing loss is warranted. 

- 3 -

REMAND

During the pendency of the veteran's appeal, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), which
substantially modified the circumstances under which VA's duty to
notify and assist claimants applies, and how that duty is to be
discharged. See Public Law No. 106-175 (2000) (now codified at 38
U.S.C. 5100-5103A, 5106-7 (West 2002)).

Under regulations issued after enactment of the VCAA and effective
February 22, 2002, the Board has been conducting evidentiary
development of appealed cases directly. See 38 C.F.R. 19.9(a)(2)
and (a)(2)(ii) (2002). Consistent with the new duty-to-assist
regulations, after initially reviewing the veteran's claim of
entitlement to an initial evaluation in excess of 10 percent for
history of a severe sprain with hairline fracture of the right
ankle, the Board determined that additional evidentiary development
was required, and it undertook actions to further develop the
evidence. This newly developed evidence (February 2003 VA Joints
examination) has now been associated with the claims folder.

On May 1, 2003, however, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) invalidated the Board's new duty-
to-assist regulations as codified at 38 C.F.R. 19(a)(2) and
(a)(2)(ii) (2002). See Disabled American Veterans v. Secretary of
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003). That decision
emphasized the Board's status as "primarily an appellate tribunal,"
and field that 38 C.F.R. 19.9(a)(2) was invalid because, in
conjunction with the amended regulation codified at 38 C.F.R.
20.1304 (2002), it allowed the Board to consider additional
evidence without having to remand the case to the Agency of
Original Jurisdiction (the RO) for initial consideration and
without having to obtain the appellant's waiver. Therefore, it is
apparent that the Board must remand the veteran's right ankle claim
to the RO for a review as to whether all evidence needed to
consider this claim has been obtained (and to conduct any
additional VCAA notice and development as required), and for the
issuance of a supplemental

- 4 -

statement of the case (SSOC) regarding all evidence received since
the last supplemental statement of the case concerning this issue.

Therefore, in order to ensure due process, the case is REMANDED for
the following actions:

1. Any additional development contemplated by the VCAA, including,
but not limited to, informing the veteran of the provisions of the
VCAA, should be undertaken.

2. The issue of entitlement to an initial evaluation in excess of
10 percent for history of a severe sprain with hairline fracture of
the right ankle should again be reviewed on the basis of the
additional evidence. If the benefit sought is not granted in full,
the veteran should be furnished a Supplemental Statement of the
Case, and be afforded a reasonable opportunity to respond before
the record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process, and the Board
does not intimate any opinion as to the merits of the claim, either
favorable or unfavorable, at this time. The veteran is free to
submit any additional argument and/or evidence he desires to have
considered in connection with this appeal. Kutscherousky v. West,
12 Vet. App. 369 (1999).

John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

- 5 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 6 -



